812	                         August 7, 2014	                        No. 52

             IN THE SUPREME COURT OF THE
                   STATE OF OREGON

                   STATE OF OREGON,
                    Petitioner on Review,
                              v.
              JOHN LEONARD HOLDORF, JR.,
                   Respondent on Review.
           (CC 09061153; CA A144719; SC S060766)

   En Banc
   On review of a decision of the Court of Appeals.*
   Argued and submitted June 13, 2013.
   Leigh A. Salmon, Assistant Attorney General, Salem,
argued the cause and filed the brief for petitioner on review.
With her on the brief were Ellen F. Rosenblum, Attorney
General, and Anna M. Joyce, Solicitor General.
   Alice Newlin-Cushing, Deputy Public Defender, Salem,
argued the cause and filed the brief for respondent on review.
With her on the brief was Peter Gartlan, Chief Defender,
Office of Public Defense Services.
   BALDWIN, J.
   The decision of the Court of Appeals is reversed. The
judgment of the circuit court is affirmed.




______________
	  *  Appeal from Linn County Circuit Court, Glen D. Baisinger, Judge. 250 Or
App 509, 280 P3d 404 (2012).
Cite as 355 Or 812 (2014)	813

     Defendant was convicted of possession of marijuana, ORS 475.864(3), and
possession of methamphetamine, ORS 475.894, after an officer stopped a vehi-
cle in which defendant was a passenger and conducted a warrantless search of
defendant. Prior to trial, defendant sought to suppress evidence obtained during
the search. The trial court denied the motion, concluding that the officer had
reasonable suspicion to stop defendant for suspected drug crimes. The Court of
Appeals reversed that decision, concluding that the officer lacked reasonable sus-
picion because the officer’s observations relating to defendant were limited to
defendant’s nervous and fidgety behavior. The court reasoned that such behav-
ior, although consistent with methamphetamine use, could be caused by other
non-incriminating factors. The court further reasoned that the officer could not
infer that defendant was engaged in drug activity based on the suspected drug
activities of the vehicle’s driver, because that information was too speculative
and indirect. Held: (1) The officer who stopped defendant could reasonably con-
sider, under the totality of the circumstances, information that other officers had
shared regarding the suspected drug activities of the driver of the vehicle; and
(2) the officer’s observation that defendant appeared to be under the influence of
methamphetamine, based on the officer’s training and experience, together with
the other information on which the officer properly relied, was sufficient to estab-
lish reasonable suspicion that defendant had committed the crime of possession
of methamphetamine.
    The decision of the Court of Appeals is reversed. The judgment of the circuit
court is affirmed.
814	                                          State v. Holdorf

	       BALDWIN, J.
	        Defendant was convicted of possession of marijuana,
ORS 475.864(3), and possession of methamphetamine, ORS
475.894, after police officers stopped him and discovered
those controlled substances on him. The trial court con-
cluded that the officer who stopped defendant had a reason-
able suspicion that defendant was involved in criminal drug
activity and denied defendant’s motion to suppress evidence
of the drugs. The Court of Appeals reversed, holding that
the officer did not have a reasonable suspicion of drug activ-
ity. State v. Holdorf, 250 Or App 509, 280 P3d 404 (2012).
	         We allowed review to determine whether, at the
time of the stop, the officer had a reasonable suspicion that
defendant was involved in criminal drug activity and, in
particular, (1) whether the officer who stopped defendant
could rely on factual information provided to him by other
officers to establish “reasonable suspicion,” and (2) whether
the officer’s observation that defendant appeared to be under
the influence of methamphetamine, based on the officer’s
training and experience, was sufficient to establish “reason-
able suspicion” that defendant had committed the crime of
possession of methamphetamine when considered under the
totality of the circumstances. We answer those questions in
the affirmative, reverse the decision of the Court of Appeals,
and affirm the judgment of the trial court.
	         In reviewing a denial of a motion to suppress, we
are bound by the trial court’s findings of historical fact that
are supported by evidence in the record. State v. Stevens, 311
Or 119, 126, 806 P2d 92 (1991). If the trial court “[does] not
make findings on all pertinent historical facts and there is
evidence from which those facts could be decided more than
one way, we will presume that the trial court found facts
in a manner consistent with its ultimate conclusion.” Id. at
127 (citing Ball v. Gladden, 250 Or 485, 487, 443 P2d 621
(1968)). On review, our role is to decide whether the trial
court correctly applied the law to those historical facts. State
v. Peller, 287 Or 255, 260, 598 P2d 684 (1979); see also State
v. Ehly, 317 Or 66, 80, 854 P2d 421 (1993) (stating standard
of review for “reasonable suspicion”).
Cite as 355 Or 812 (2014)	815

                     I. BACKGROUND
	        Albany Police Detective Davis was on duty when
he observed a blue SUV occupied by Watts, who was driv-
ing, and defendant, a passenger. Davis recognized Watts,
but he did not recognize defendant. Davis was familiar with
Watts as a suspect through Davis’s ongoing investigation of
a local methamphetamine distribution ring. Davis also had
received reports about Watts from Officer Fandrem, who
had observed an occupant of the same SUV engage in an
apparent drug deal two weeks earlier. On a separate occa-
sion after that observation, Fandrem had attempted to stop
Watts in the SUV, but Watts eluded capture after a high-
speed chase. Davis also knew that Watts had been convicted
of a felony and had an outstanding warrant for violating
parole.
	        Davis put out a call to alert other officers in the
area about Watts. Albany Police Officer Salang responded
to that call. Davis gave Salang a description of the vehicle
and told Salang that Watts was a criminal suspect in an
ongoing drug investigation. Salang knew Watts from prior
encounters and knew that Watts was a convicted felon with
an outstanding warrant.
	        Shortly thereafter, Salang spotted Watts driving
the SUV. Salang followed the SUV until he observed Watts
commit a traffic infraction. He then activated his overhead
lights and stopped the SUV. Salang called for backup before
he approached the vehicle.
	        While Salang was talking to Watts, he observed
that defendant “appear[ed] very nervous” and “very fid-
gety,” and was “making minimal eye contact” with him. To
Salang, defendant appeared to be “tweaking,” meaning that
he appeared to be under the influence of methamphetamine.
Salang requested defendant’s name and date of birth, which
defendant provided.
	        Salang then ran warrant checks on Watts and
defendant. Dispatch confirmed that Watts had a warrant for
his arrest. Defendant, however, was “clear” of any warrant.
Defendant asked if he could leave, and Salang told him that
he could not leave at that time. At that point, Salang was still
816	                                                           State v. Holdorf

waiting for backup officers to arrive. After backup arrived,
the officers removed Watts from the SUV and secured him
in a patrol car.
	        Salang then returned to the SUV, where defendant
was still seated in the passenger seat. At that time, Salang
was preparing to perform an inventory of the vehicle for a
nuisance tow. He asked defendant if there were any weapons
or contraband in the vehicle. Defendant responded that there
was a knife between the seat and the door. Defendant opened
the passenger door and Salang saw the knife slide down
between the seat and door jam. Defendant stepped out of the
vehicle and Salang conducted a “pat down” search of defen-
dant. He found a second knife and three small metal contain-
ers in defendant’s pockets. Quantities of marijuana and meth-
amphetamine were subsequently found inside the containers.
	        Defendant was arrested and charged with one
count each of unlawful possession of marijuana, ORS
475.864(3), and unlawful possession of methamphetamine,
ORS 475.894. Prior to trial, defendant moved to suppress
the evidence obtained during the warrantless search and
seizure of his person.1 At the hearing on defendant’s motion,
Detective Davis and Officer Salang testified. Davis testified
to his training and experience investigating narcotic crimes,
and explained the information that he gave to Salang about
Watts. Salang testified that, during his law enforcement
career, he had regular contact with people who possess or
are under the influence of methamphetamine, and that he
was familiar with common practices relating to the use of
methamphetamine.
	        After considering the evidence, the trial court
denied defendant’s motion. The trial court concluded that
Salang had a reasonable suspicion to stop defendant for sus-
pected drug crimes and that Salang’s safety concerns jus-
tified keeping defendant at the scene when he requested to
	1
       Although defendant raised a number of issues in his motion to suppress
relating to inculpatory statements that he made and drug evidence that was
seized, his assignments of error in the Court of Appeals were limited to the valid-
ity of the stop (i.e., the seizure of his person) by Salang. The parties agree that the
stop occurred when defendant asked if he could leave and Salang told defendant
that he could not. Defendant contends that his statements and the drug evidence
should have been suppressed because the stop was illegal.
Cite as 355 Or 812 (2014)	817

leave. Defendant then entered a conditional guilty plea pur-
suant to ORS 135.335(3) and reserved his right to challenge
on appeal the trial court’s denial of his pretrial motion to
suppress.
	        On appeal, the Court of Appeals concluded that the
specific and articulable facts in this case did not support a
reasonable suspicion that defendant was involved in crim-
inal activity when he was stopped. It noted that the only
fact cited by Salang that directly related to defendant, as
opposed to the SUV or Watts, was defendant’s nervous, fid-
gety demeanor. It reasoned that, even if those characteris-
tics could, in some circumstances, be an indicator of pres-
ent methamphetamine possession, defendant’s demeanor,
although consistent with methamphetamine use, could be
caused by other non-incriminating factors. Holdorf, 250 Or
App at 514. The court further concluded that defendant’s
seizure was not justified by officer safety concerns because
all danger had dissipated by the time backup officers had
arrived and Watts was arrested.2 Id. at 515.
                               II. ANALYSIS
A.  “Reasonable Suspicion” Standard
	       Defendant based his motion to suppress on ORS
131.615(1) and Article I, section 9, of the Oregon Constitution.3
We therefore first examine the statute establishing the stan-
dard that police officers are required to follow when making
an investigatory stop of a person. ORS 131.615(1) provides:
    	 “A peace officer who reasonably suspects that a person
    has committed or is about to commit a crime may stop the
    person and, after informing the person that the peace offi-
    cer is a peace officer, make a reasonably inquiry.”

	2
        The state did not seek review of the Court of Appeals’ determination that
the stop was not justified based on officer safety concerns. Holdorf, 250 Or App at
515. Therefore, the only issue for our determination is whether Officer Salang’s
seizure of defendant was based on a reasonable suspicion of criminal activity.
	3
        Article I, section 9, provides:
    	     “No law shall violate the right of the people to be secure in their persons,
    houses, papers, and effects, against unreasonable search, or seizure; and no
    warrant shall issue but upon probable cause, supported by oath, or affirma-
    tion, and particularly describing the place to be searched, and the person or
    thing to be seized.”
818	                                                State v. Holdorf

An officer “reasonably suspects” criminal conduct when the
officer
   “holds a belief that is reasonable under the totality of the
   circumstances existing at the time and place the peace offi-
   cer acts * * *.”
ORS 131.605(6).
	        As previously mentioned, this dispute is limited to
whether Officer Salang reasonably suspected that defen-
dant had committed or was about to commit a crime when
he stopped defendant to investigate. Other provisions of the
statutory framework relating to the permissible scope of the
stop and frisk of persons, ORS 131.605 to 131.625, are not at
issue in this case.
	         As this court has observed, ORS 131.615 was a leg-
islative effort to codify state and federal case law permitting
the temporary and limited restraint on liberty interests by
police officers incident to investigatory stops. State v. Valdez,
277 Or 621, 625, 561 P2d 1006 (1977). Specifically, the legis-
lation was intended as
   “ ‘a codification of the peace officer’s ability to stop a person
   as close to the Terry [v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20
L. Ed. 2d 889 (1968)] and [State v. Cloman, 254 Or 1, 456
   P2d 67 (1969)] rationale as possible while giving the courts
   leeway to interpret the protean situations that arise and
   giving the officer limited “stopping” powers.’ ”
Valdez, 277 Or at 625 (quoting the commentary to the final
draft of the Proposed Oregon Criminal Procedure Code)
(footnotes omitted). The codification contemplated
   	 “ ‘* * * an objective test in the forefront of the stop deter-
   mination. In other words, the test should be what a reason-
   able officer would think in this situation and not what this
   particular arresting officer thought.’ ”
Id. at 625-26 (quoting from the commentary to the final
draft of the Proposed Oregon Criminal Procedure Code)
(emphasis omitted).
	        This court has held that an analysis of a defen-
dant’s rights under ORS 131.605 to 131.625 is substantially
the same as an analysis of a defendant’s rights under the
Cite as 355 Or 812 (2014)	819

search and seizure provisions of the Oregon and federal
constitutions. State v. Kennedy, 290 Or 493, 497, 624 P2d
99 (1981); see also State v. Toevs, 327 Or 525, 534, 964 P2d
1007 (1998) (so stating). In 1997, the legislature limited the
authority of courts to exclude relevant evidence in a crim-
inal action “on the grounds that it was obtained in viola-
tion of any statutory provision” unless exclusion is required
by the Oregon or federal constitution, the rules of evidence
governing privileges and hearsay, or the rights of the press.
ORS 136.432. Accordingly, our review in this case is limited
to whether Article I, section 9, of the Oregon Constitution
requires exclusion of the evidence identified in defendant’s
motion to suppress.
	In Valdez, this court considered an Article I, section
9, challenge after police officers stopped the defendant when
the defendant and two other men placed a paper bag into
the trunk of an automobile in a part of town that the officers
considered “to be one with a high incidence of vice activity.”
277 Or at 623. The officers “had never seen any of the three
men before and knew nothing of them,” but considered the
suspects’ dress “like a typical pusher” and “not typical of
persons found in the area.” Id. at 623-24. The court held
that the instinct and experience of the officers did not pro-
vide a sufficient basis for “reasonable suspicion” under ORS
131.615(1), without articulable facts pointing to criminal
activity that could be objectively evaluated. Id. at 628. The
court contrasted those circumstances with the facts in Terry
and Cloman, where the stops were based on a reasonable
suspicion of criminal activity:
   	 “It is apparent that in both Terry and Cloman the offi-
   cers who stopped the defendants for questioning concern-
   ing criminal activity had a much greater fund of suspicious
   activity to justify objectively their suspicion of criminal
   activity than had the officers in the present case. Here there
   is insufficient evidence suggesting criminal activity which
   can be objectively evaluated. We do not have persons who
   ‘didn’t look right’ repetitively taking turns conferring and
   looking surreptitiously into a store, nor do we have known
   copper wire thieves unloading copper wire into a private
   garage in the middle of the night. In this case we have per-
   sons who ‘didn’t look right’ putting a paper bag into the
   trunk of an automobile—a not too remarkable action.
820	                                               State v. Holdorf

   	 “We recognize that the statutory standard for the stop-
   ping and questioning of a person concerning his possible
   criminal activity was intended to be less than the stan-
   dard for probable cause to arrest. We also recognize that
   experienced police develop what amounts to an intuitive
   sixth sense about matters of this kind. As the officer tes-
   tified, ‘he * * * looked real sharp * * * like a typical pusher,
   to me.’ Such instinct and experience cannot, however, form
   the entire basis for ‘reasonable suspicion,’ because no prac-
   tical control can be exercised over police by courts if, in
   the absence of any very remarkable activity, the officer’s
   instinct and experience may be used as the sole reason to
   justify infringement upon the personal liberty sought to be
   protected by the statute.”
Valdez, 277 Or at 627-28. Thus, in Valdez, an objective
review of the totality of the circumstances confronting the
officers did not provide a basis for a reasonable suspicion
that criminal activity was afoot.
	         We also reviewed the constitutionality of a stop in
State v. Lichty, 313 Or 579, 835 P2d 904 (1992). In Lichty,
a clerk in a convenience store found the defendant’s wallet
containing a plastic baggy of cocaine. The store owner told
a police officer that “  just found this wallet in the store,
                         ‘I
* * * a bag of coke fell out of it,’ ” and that the defendant had
claimed the wallet. Id. at 584. The court rejected the defen-
dant’s argument that, “because Storie [the store owner] was
not an expert in drug identification and the officer knew
that she was not such an expert, the officer could not reason-
ably rely on Storie’s statement that she saw cocaine, at least
without further inquiry.” Id. at 585. In concluding that the
police officer had reasonable suspicion to stop the defendant,
the court explained:
   	 “People often speak in the shorthand of opinions or con-
   clusions, not in the form of a recitation of pure fact. There
   was evidence presented in this case that members of soci-
   ety have a general knowledge regarding the appearance of
   cocaine. Storie testified that she believed that the powdery
   substance in the bag that she saw was cocaine because
   of her knowledge as to the appearance of cocaine from
   ‘[w]atching the news, [and] watching t.v. programs. You see
   it every day on the news.’ When Storie, a named informant,
   told [Officer] Derby that she saw ‘a bag of coke,’ she was
Cite as 355 Or 812 (2014)	821

   saying that she saw a transparent bag, small enough to be
   put in a wallet, that contained a white powdery substance.
   Having heard that statement, it was reasonable for Derby
   to add his own expertise concerning the way illegal drugs
   are carried and to infer that the white powdery substance
   could be cocaine. Defendant and his companion then drove
   up and claimed the right to possess the wallet. These facts
   gave Derby a reasonable suspicion that defendant’s wallet
   contained cocaine and that defendant therefore was com-
   mitting a crime.”
Id. (emphasis in original).
	        Finally, in State v. Ehly, 317 Or 66, 854 P2d 421
(1993), police officers who were called to a motel recognized
the defendant, an unruly guest, as a convicted felon and
ordered him to back away from a gym bag that he was reach-
ing into. The state conceded, and the court agreed, that the
defendant “was stopped and thus was ‘seized’ when Corporal
Cleaves put her hand on her gun and ordered defendant to
‘back up,’ and he submitted to that show of police authority.”
Id. at 79. The court explained its conclusion that the officers
had reasonable suspicion to justify the stop:
   	 “Applying the reasonable suspicion standard to the
   facts in this case, the specific and articulable facts that
   support the officers’ reasonable inference that defendant
   had committed a crime are the following: Immediately
   before Corporal Cleaves put her hand on her gun and
   ordered defendant to ‘back up,’ the officers were confronted
   by a person whom they knew had prior felony convictions,
   whom they knew to be a methamphetamine user, and who
   appeared at that time to be under the influence of metham-
   phetamine. Corporal Cleaves knew that many people who
   use illegal narcotics possess guns. When she saw defen-
   dant reaching into the gym bag with both his hands con-
   cealed, she thought that he had a gun. The officer knew
   that defendant was a friend of Gene Gammond and that
   defendant and Gammond were ‘running together.’ They
   also had reason to believe that Gammond was armed with
   an automatic handgun, and they had seen him drive out
   of the motel parking lot only minutes earlier. The officers
   reasonably could have believed that the gym bag belonged
   to Gammond and that it contained Gammond’s automatic
   handgun. The gym bag was large enough to have contained
   a weapon. When Officer Emerson asked defendant why he
822	                                                        State v. Holdorf

    did not just dump the gym bag’s contents on the bed and
    look for the key, defendant did not respond. Moreover, after
    telling the officers that the gym bag was not his, defendant
    continued to rummage through the gym bag with both his
    hands concealed. Considering the totality of those circum-
    stances, we conclude that Corporal Cleaves had an objec-
    tively reasonable suspicion that defendant had committed
    the crime of felon in possession of a firearm.”
Id. at 80-81 (footnote omitted).
	         In concluding that the officers reasonably suspected
criminal activity, the court observed that “[w]hether the
suspicion is reasonable often will depend on the inferences
drawn from the particular circumstances confronting the
officer, viewed in the light of the officer’s experience.” Id. at
80 (citing Terry, 392 U.S. at 21-22, 27-30). The court made
its determination based on the “specific and articulable
facts that support[ed] the officer’s reasonable inference that
defendant had committed a crime.” Id. The court concluded
that the officers “held a belief that was objectively reason-
able under the totality of the circumstances existing at that
time and place, that defendant had committed a crime.”4 Id.
at 79 (emphasis added).
	        To summarize: The people have a liberty interest
to be free from unreasonable searches and seizures that is
	4
       That standard mirrors the rationale of Terry:
    “[I]n justifying the particular intrusion the police officer must be able to
    point to specific and articulable facts which, taken together with rational
    inferences from those facts, reasonably warrant that intrusion. The scheme
    of the Fourth Amendment becomes meaningful only when it is assured that
    at some point the conduct of those charged with enforcing the laws can be
    subjected to the more detached, neutral scrutiny of a judge who must evalu-
    ate the reasonableness of a particular search or seizure in light of the par-
    ticular circumstances. And in making that assessment it is imperative that
    the facts be judged against an objective standard: would the facts available to
    the officer at the moment of the seizure or the search warrant a man of rea-
    sonable caution in the belief that the action taken was appropriate? Anything
    less would invite intrusions upon constitutionally guaranteed rights based
    on nothing more substantial than inarticulate hunches, a result this Court
    has consistently refused to sanction. And simple good faith on the part of
    the arresting officer is not enough. *  * If subjective good faith alone were
                                            * 
    the test, the protections of the Fourth Amendment would evaporate, and the
    people would be secure in their persons, houses, papers, and effects, only in
    the discretion of the police.”
392 U.S. 21-22 (footnotes, internal citations, and internal quotation marks omit-
ted; omission in original).
Cite as 355 Or 812 (2014)	823

protected by provisions of the Oregon and federal constitu-
tions. The standard of “reasonable suspicion” justifying a
police intrusion on that liberty interest when a person is
stopped was intended to be less than the standard of prob-
able cause to arrest. A stop is unlawful unless it meets an
objective test of reasonableness based on observable facts.
Officer intuition and experience alone are not sufficient to
meet that objective test. However, if an officer is able to point
to specific and articulable facts that a person has committed
a crime or is about to commit a crime, the officer has a “rea-
sonable suspicion” and may stop the person to investigate.
B.  Officer Salang’s Reliance on Information from Other
    Officers
	        With the above understanding in mind, we turn to
the specific questions before us on review. We begin with our
first question: Could Officer Salang, in stopping defendant,
rely on the factual information provided to him by other
police officers to establish reasonable suspicion?
	         As previously mentioned, Officer Salang relied on
information provided to him by Detective Davis, who had
observed defendant as a passenger in a blue SUV driven by
Wattsr. Davis was familiar with Watts as a current suspect
in an ongoing investigation of a local methamphetamine
distribution ring. Davis also knew that Watts was wanted
on an outstanding warrant for violating parole following a
felony conviction. Davis put out a call to alert officers that
Watts should be pulled over, and he provided the above
background information to Salang, who responded to the
call and pulled Watts over after he observed Watts commit a
traffic infraction.
	        The trial court concluded that Salang had reason-
able suspicion to stop defendant for a suspected drug crime.5
Thus, the trial court implicitly credited the information
from Davis that Salang relied upon as part of the totality of
the circumstances justifying the stop. The Court of Appeals,

	5
      The trial court did not make detailed findings of fact on the issue of
Salang’s reasonable suspicion. However, as we explain, the findings made by the
trial court were sufficient to support its conclusion that the stop was justified by
reasonable suspicion.
824	                                            State v. Holdorf

however, rejected that information from Davis and the other
officers:
   “[W]e conclude that Salang did not have reasonable sus-
   picion that defendant was involved in criminal activity
   at the time he was stopped. The only fact cited by Salang
   that relates to defendant himself, as opposed to the SUV
   or Watts, is his nervous, fidgety demeanor. * * * And as for
   Watts and the extent to which being in his proximity might
   indicate ongoing criminal activity by defendant, it is sig-
   nificant that the only criminal activity that Salang knew
   Watts was engaged in was being in violation of his parole.
   He apparently had heard second-hand information that
   Watts was suspected of methamphetamine distribution.
   The information about the parking-lot drug transaction
   was something that Salang heard from Davis who heard
   it from a third officer who was not even certain about what
   he had seen. The information about the SUV was similarly
   indirect and speculative.”

Holdorf, 250 Or App at 514-15 (emphasis in original).
	        Read strictly, the above analysis appears to reject
any information pointing to criminal activity that did
not “relate[  to defendant himself” or was not personally
            ]
observed by Officer Salang. Id. at 514. However, our case
law does not require such a truncated approach to judi-
cial review for “reasonable suspicion.” Rather, our case law
requires an objective review of observable facts to determine
whether a police stop is justified by “reasonable suspicion.”
That judicial review looks to the totality of the circumstances
confronting a police officer and not just those circumstances
that directly relate to a suspect or are personally observed
by the police officer stopping a suspect.
	       In considering the totality of the circumstances
confronting them, police officers often reasonably rely on
information provided to them by other officers to determine
whether to stop a suspect. We have recognized that there are
circumstances where a police officer may act based on the
shared knowledge of the police when effectuating an arrest:
   	 “The collective knowledge doctrine focuses on the shared
   knowledge of the police as a unit rather than merely on the
   knowledge of the officer who acts. The doctrine therefore
Cite as 355 Or 812 (2014)	825

   permits a police officer to act if the officer reasonably relies
   on instructions from an officer who has probable cause.”
State v. Soldahl, 331 Or 420, 427, 15 P3d 564 (2000). That
recognition “in no way undermines the probable cause
requirement. The doctrine merely views law enforcement
agencies as a unit.” Id. at 428. We hold that the collective
knowledge doctrine also applies when a police officer rea-
sonably relies on information from other officers in making
a determination that a stop is justified based on articula-
ble facts that criminal activity is afoot. See generally Lichty,
313 Or at 585 (totality of circumstances considered by police
officers included reasonable reliance on information from
informant).
	        To be sure, a court must ultimately determine
whether a police officer has “point[ed] to specific and artic-
ulable facts that give rise to a reasonable inference that
a person has committed [or is about to commit] a crime”
to justify a stop. Ehly, 317 Or at 80. However, courts must
consider the “totality of the circumstances” confronting an
officer in making that determination. Id. at 79. Thus, the
Court of Appeals erred to the extent that it did not consider
the information that Salang had received from other officers
as circumstances to weigh in its ultimate determination of
whether there was reasonable suspicion for Salang to stop
defendant. That information included the shared knowledge
of Davis and other officers about Watts and the SUV. See
Soldahl, 331 Or at 427.
C.  Officer Salang’s Opinion That Defendant was Under the
    Influence of Methamphetamine
	       We now turn to our second question on review: Was
Officer Salang’s observation that defendant appeared to
be under the influence of methamphetamine, based on his
training and experience, together with other information
on which the officer properly relied, sufficient to establish
a reasonable suspicion that defendant had or was about to
commit a crime?
	        As mentioned, Officer Salang testified that, in his
opinion, defendant was under the influence of methamphet-
amine at the time of the stop. Salang stated that defendant
826	                                            State v. Holdorf

was nervous and fidgety, avoided eye contact with him, and
looked like he was “tweaking”:
   “Q.  And do you make any—you identify that he’s male,
        any other things that you recognize or that you notice
        about the passenger?
   “A.  He was appearing very nervous when I first contacted
        him, making minimal eye contact with myself when
        I was talking to Mr. Watts at first, and then when I’d
        talk to him. He was very fidgety.
   “Q. Fidgety?
   “A. Yeah.
   “Q.  When *  * making eye contact, not making eye con-
                * 
        tact, describe that for us, what you mean by he’s not
        making eye contact. Is it—is it out of the ordinary?
   “A.  It’s out of the ordinary when you speak to a person for
        them not to look at you. He kept kind of looking down
        or straight when I was asking him for his name.
        Kind of would just look at me for a second and then
        look away. I also noticed that his hands were—he
        was kind of doing this (indicating) a little bit, which
        appeared—for me it appeared that he was nervous
        about something.
   “Q. Did he appear to be under the influence of
       methamphetamine?
   “A. Yes.
   “Q.  You used previously the term ‘tweaking’?
   “A. Mmm-hmm.
   “Q.  Did it appear he was tweaking?
   “A. Yes.”
	       Officer Salang also testified about his training and
experience as a police officer and, in particular, about his
experience with users of methamphetamine:
   “Q.  Can you give us a thumbnail sketch of your back-
        ground, training and experience in law enforcement?
   “A.  I’ve been with the Albany Police Department for
        almost five years. I am now a school resource officer.
        Prior to that I was a patrol officer for about four and
Cite as 355 Or 812 (2014)	827

            a half years. Prior to being a patrol officer, I was a
            corrections deputy for Lincoln County for almost two
            years serving in the jail. Prior to that about ten years
            experience in juvenile corrections in different capac-
            ities as a juvenile probation officer, detention worker,
            and various types of work.

     “Q.  And in each of those jobs have you come in contact
          on a fairly regular basis with people who possess
          methamphetamine, may be under the influence of
          methamphetamine, and are you familiar with the
          patterns and practices of methamphetamine dealing
          and possession and use?

     “A.  Yes, both in my patrol duties and corrections when
          they come in in the booking.

     “Q.  And what kinds of behaviors do you see when
          you see someone who is under the influence of
          methamphetamine?

     “A.  Someone that might be fidgety, we have a term,
          tweaking, someone that might not have been sleep-
          ing for days because of the [sic] under the influence
          of the methamphetamines.

     “Q.  Is it a pretty distinct look?

     “A. Yes.”

	        By concluding that Officer Salang’s stop of defen-
dant was supported by reasonable suspicion, the trial court
implicitly credited Salang’s observations of defendant’s dis-
tinct behavior and Salang’s training and experience related
to methamphetamine use by criminal suspects.6 Those were
articulable facts that the court considered along with other
specific and articulable facts relating to Watts, a current
suspect in an ongoing investigation of a local methamphet-
amine distribution ring.
	6
       In addition to testifying that defendant’s behavior, particularly defendant’s
“tweaking,” was consistent, based on Salang’s training and experience, with the
behavior of methamphetamine users that he had previously observed, Salang
gave his opinion that defendant was under the influence of methamphetamine at
the time of the stop. That opinion was received by the trial court without objec-
tion. Therefore, Salang’s competency as a witness to give that opinion was not
raised as a contested issue in this case.
828	                                              State v. Holdorf

	        From its inception, the “reasonable suspicion” stan-
dard has included a proper regard for the experience that
police officers bring with them when they encounter crim-
inal suspects. The “reasonable suspicion” standard applies
to a police officer acting in his or her official capacity when
stopping a person that the officer reasonably suspects “has
committed or is about to commit a crime.” ORS 131.615(1);
see also ORS 131.605 (peace officer defined as the meaning
given in ORS 133.005). This court has quoted the follow-
ing from the commentary to the final draft of the Proposed
Oregon Criminal Procedure Code:
   	 “ ‘* * *[W]hen an officer observes unusual conduct which
   leads him reasonably to conclude in light of his experience
   that criminal activity is afoot and when he is able to point
   to specific and articulable facts which give rise to the infer-
   ence that criminal activity is afoot, the officer has ‘rea-
   sonable suspicion’ and hence can stop the individual for
   investigation.’ ”
Valdez, 277 Or at 626 (emphasis added).
	        Indeed, this court has expressly stated that “[w]hether
[a police officer’s] suspicion is reasonable often will depend
on the inferences drawn from the particular circumstances
confronting the officer, viewed in the light of the officer’s
experience.” Ehly, 317 Or at 80 (citing Terry, 392 U.S. at
21-22); see also id. at 79 (totality of circumstances for offi-
cers included observation that suspect appeared to be under
the influence of methamphetamine); Lichty, 313 Or at 585
(“Having heard that statement [from an informant], it was
reasonable for [Officer] Derby to add his own expertise con-
cerning the way illegal drugs are carried and to infer that
the white powdery substance could be cocaine.” (Emphasis
in original.)).
	        Further, this court has given weight, as appropri-
ate in criminal cases, to officer’s training and experience
when we have reviewed probable cause determinations.
See State v. Heckathorne, 347 Or 474, 485, 223 P3d 1034
(2009) (“[The] individual expertise and training [of a police
officer] may provide the knowledge that turns various sen-
sory clues into probable cause.”); State v. Goodman, 328 Or
318, 328, 975 P2d 458 (1999) (police officer’s training and
Cite as 355 Or 812 (2014)	829

experience in drug investigations contributed to necessary
factual nexus between a residence, the defendant, and a
remote marijuana grow location in establishing probable
cause for search); State v. Herbert, 302 Or 237, 243, 729 P2d
547 (1986) (police officer, based upon his experience, had
probable cause to believe that a paperfold contained contra-
band); State v. Westlund, 302 Or 225, 231-32, 729 P2d 541
(1986) (same with respect to police officer’s belief that a vial
contained a controlled substance). We conclude that a police
officer’s training and experience may, depending on the fac-
tual circumstances, also be given appropriate weight when
a stop is reviewed under the less exacting standard of “rea-
sonable suspicion.”
	         How much weight a reviewing court will give to a
police officer’s training and experience in assessing the offi-
cer’s testimony in such a review will, of course, depend on
the circumstances of each case. We emphasize that a police
officer’s training and experience, as relevant to proving par-
ticular circumstances, is not presumed based solely upon
a police officer’s employment status. Rather, that training
and experience must be established, as it was here, through
admissible evidence of specific articulable facts that permit
an officer to make a reasonable inference based on the offi-
cer’s pertinent training and experience.
                        III. CONCLUSION
	        Here, Officer Salang testified that defendant was
nervous and fidgety and avoided eye contact. Salang also
testified that, in his substantial experience as a police offi-
cer, he had observed a distinctive behavior associated with
methamphetamine use that is popularly referred to as
“tweaking” and that, in his opinion, defendant was tweak-
ing. Salang also testified that another police officer had told
him that the driver of the blue SUV in which defendant was
riding was a known felon with an outstanding warrant who
was under investigation as a suspect in a local metham-
phetamine distribution ring.7 We conclude that the above
facts, considered in their totality, gave rise to a reasonable
	7
      We agree with the Court of Appeals that Officer Fandrem’s explanation
that he had observed an occupant of the same SUV engage in an apparent drug
deal two weeks earlier is too speculative to be considered in this analysis.
830	                                       State v. Holdorf

inference that defendant committed the crime of possession
of methamphetamine, ORS 475.894. Thus, Salang’s stop of
defendant was justified by “reasonable suspicion.” See Ehly,
317 Or at 80.
	       The decision of the Court of Appeals is reversed.
The judgment of the circuit court is affirmed.